Citation Nr: 0328352	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

2.  What evaluation is warranted for cervical degenerative 
changes, from September 1, 1994, to August 12, 1996.  

3.  What evaluation is warranted for cervical degenerative 
changes and degenerative changes of both toes, from August 
13, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
May 1999 and May 2001 the Board remanded the case for further 
development.  Thereafter, the veteran's claims files were 
transferred to the Medical & Regional Office Center (M&ROC) 
in Togus, Maine.  


FINDING OF FACT

Bilateral tinnitus is not manifested by an exceptional or 
unusual disability picture to include a marked interference 
with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.326, 
4.87, Diagnostic Code 6260 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in August 2002, that VA would obtain all 
relevant evidence in the custody of VA or any other federal 
agency he identified.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the December 2002 
supplemental statement of the case.  The duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for a VA examination, and 
several were accorded him.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

The veteran's service medical records show that he was 
exposed to hazardous noise on the flight line.  In April 
1995, he filed his initial claim for service connection for 
bilateral tinnitus, and service connection for tinnitus at a 
noncompensable rating was granted in a February 1996 rating 
action.

VA treatment records, dating from March 1996 to November 
2002, show that the veteran was referred to the audiology 
clinic in August 1996 with provisional diagnoses of hearing 
deficit and tinnitus.  A March 2001 treatment record 
indicates he reported constant tinnitus in both ears.  In 
October 2001, he was fitted with a left ear hearing aid. 

In a May 1999 Board action tinnitus was assigned a 10 percent 
rating.  That decision was not appealed.

An October 2002 VA audiology examination report shows the 
veteran complained of constant bilateral tinnitus that 
interfered with his sleep at times.  The examiner suggested 
the veteran consider amplification for his right ear, in 
part, to reduce the debilitating effects of tinnitus.  

VA treatment records further show that the veteran's left ear 
hearing aid was ground and refitted in November 2002.

During an April 2003 video conference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
had constant bilateral tinnitus that made it difficult for 
him to use the telephone.  He testified that the ringing in 
his ears had gotten worse and that he spent most of his days 
on the telephone at work.  He further testified that he saw a 
VA audiologist every six months, but had never been 
hospitalized for his tinnitus.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the criteria effective June 10, 1999, a maximal 10 
percent evaluation may be assigned for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (effective June 10, 
1999). 

The veteran and his representative contend that he should be 
assigned separate 10 percent ratings for tinnitus in each 
ear.  The VA General Counsel in VAOPGCPREC 2-2003 held, 
however, that Diagnostic Code 6260 authorizes a single 10 
percent disability rating for tinnitus regardless of whether 
the tinnitus is perceived as unilateral or bilateral.  
Separate ratings for tinnitus for each ear are not assignable 
under Diagnostic Code 6260 or any other diagnostic code.  The 
Board is bound by the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104 (West 2002).

Thus, as the veteran's tinnitus has been granted the maximum 
evaluation available under this rating provision, an 
evaluation in excess of 10 percent is warranted only if the 
Board finds an alternative diagnostic code or a basis for an 
extraschedular evaluation.

The Board is unable to find any alternative diagnostic code 
under which the evaluation of the veteran's tinnitus might be 
increased.  Under 38 C.F.R. § 4.124a, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200), or peripheral vestibular disorders (under 
Diagnostic Code 6204), except where tinnitus itself supports 
an evaluation under one of those provisions.  See 38 C.F.R. § 
4.87, Diagnostic Codes 6260, Note (1) (2003).  Here, however, 
service connection is not in effect for chronic suppurative 
otitis media, mastoiditis, cholesteatoma, or a peripheral 
vestibular disorder.  Hence, there is no basis for an 
additional rating under the Note.

Finally, the Board considered whether an evaluation in excess 
of 10 percent is warranted on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) for tinnitus.  However, the evidence 
of record does not suggest that tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  While the appellant's 
tinnitus is disabling, the Court has held that the assignment 
of a compensable evaluation is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Therefore, an extraschedular 
evaluation is not in order.  38 C.F.R. § 3.321(b)(1).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

Regulations amending 38 C.F.R. § 4.71a, pertaining to the 
evaluation of disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (August 27, 
2003).  The criteria for evaluating disabilities of the spine 
is applicable with regard to the veteran's initial 
evaluations for cervical degenerative changes, and the 
veteran and his representative have not been notified of the 
amended regulation and of his right to submit additional 
evidence or argument.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Finally, the Board notes that in September 2003, the Federal 
Circuit in Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. App. LEXIS 
19540 (Fed. Cir. Sep. 22, 2003) (PVA), held that the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) which authorized 
VA to enter a decision if a response was not filed with VA 
within 30 days was invalid as contrary to the provisions of 
38 U.S.C.A. § 5103(a).  As an August 2002 letter to the 
veteran only afforded him 30 days to respond, a remand is 
required to ensure compliance with 38 U.S.C.A. § 5103.

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO must send to the veteran a 
letter notifying him that he has one 
year to submit pertinent evidence needed 
to substantiate his claims.  The date of 
mailing the veteran begins the one-year 
period.  Inform the veteran that the RO 
will hold the case in abeyance until the 
one-year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review of his claim, the 
veteran must personally and specifically 
waive in writing any remaining response 
time.  PVA.

2.  The RO should also contact the 
veteran and request that he identify 
specific names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers, who may possess 
additional records pertinent to his 
cervical degenerative changes.  Then with 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all identified treatment 
records which have yet to be secured. 

3.  Thereafter, the RO should afford the 
veteran VA orthopedic and neurological 
examinations to determine the nature and 
extent of any current cervical 
degenerative changes and degenerative 
changes of both toes.  The claims files 
must be made available to and reviewed by 
the examiners prior to the examinations.  
A notation to the effect that this record 
review took place should be included in 
the examination reports.  The examiners 
should obtain an in-depth history, to 
include employment and other physical 
activities.  Following examination the 
examiners must offer opinions addressing 
each of these questions:

(a)  Is there unfavorable or 
favorable ankylosis of the cervical 
spine, and, if so, which and to what 
degree?

(b)  What is the exact 
measurement for forward flexion 
of the veteran's cervical 
spine?  Do the veteran's age, 
body habitus, neurologic 
disease, or other factors 
unrelated to disease or injury 
of the spine, in any way render 
the above provided range of 
motion value normal, even 
though it does not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a, effective 
from September 26, 2003?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  

(c)  What is the combined range 
of motion of the cervical spine 
(forward flexion, extension, 
lateral flexion, and lateral 
rotation)?  

(d)  Is there present either 
muscle spasm or guarding severe 
enough to result in an abnormal 
gait or abnormal spinal 
contour, such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis?

(e)  Does the veteran's 
cervical spine or any other 
joint affected by neuralgia 
exhibit weakened movement, 
excess fatigability, or 
incoordination?  If feasible, 
these determinations should be 
expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

(f)  During the prior twelve 
months, has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving his 
cervical disorder having a 
total duration of at least six 
weeks, OR; more than four weeks 
but less than six weeks, OR; at 
least two weeks, but less than 
four weeks, OR; at least one 
week but less than two weeks?

(g)  Is it at least as likely 
as not that the veteran's 
service-connected cervical 
disability alone, markedly 
interferes with his employment?

Use by the examiner of the 
italicized language in 
responding is required.

In addition, the orthopedist is to 
identify and describe any current 
cervical spine or bilateral great toe 
symptomatology and include comments on 
any functional loss associated with these 
disabilities due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the orthopedist should so 
state.  The orthopedic examiner should 
also ascertain whether the veteran 
experiences flare-ups.  If so, the 
examiner should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  In evaluating the veteran's 
cervical spine disability, the examiners 
should comment on whether there is 
evidence of a cervical intervertebral 
disc syndrome, and if so, identify the 
chronic orthopedic and neurological 
manifestations and the severity of such 
manifestations; identifying the number 
and duration of any incapacitating 
episodes during the past 12 months; and, 
identifying the treatment recommended for 
such.  

The veteran is advised that failure to 
report for the scheduled VA examinations 
without good cause shown may have adverse 
effects on his claim.

5.  The RO should readjudicate the claims 
of what evaluations are warranted for 
cervical degenerative changes, from 
September 1, 1994, to August 12, 1996, 
and for cervical degenerative changes and 
degenerative changes of both toes, from 
August 13, 1996, with consideration of 
both the old and revised regulations 
regarding spinal injuries and diseases.  
The veteran should be notified of the new 
regulations.  If any of the benefits 
sought on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



